Citation Nr: 1018412	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to an evaluation in excess of 
20 percent for type II diabetes mellitus.  During the 
development of the instant claim, the Veteran submitted two 
VA Forms 21-4142, in September and November 2007, authorizing 
VA to obtain relevant treatment records from Dr. Shamloo, a 
private physician.  However, upon reviewing the Veteran's 
claims file, the Board observes no attempt was made to obtain 
these records.  VA must make reasonable efforts to obtain 
relevant private treatment records, to include an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1) 
(2009).  As no attempt has been made to obtain the identified 
records from Dr. Shamloo, on remand, the AOJ should attempt 
to retrieve these records.

Accordingly, the case is REMANDED for the following action:


1.	The Veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all treatment records from Dr. 
Shamloo relevant to his diabetes 
mellitus.  The AOJ should then obtain 
any relevant treatment records 
identified by the Veteran.  Any 
negative response should be 
appropriately documented into the 
record.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


